Name: Commission Regulation (EC) NoÃ 203/2006 of 6 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 7.2.2006 EN Official Journal of the European Union L 34/1 COMMISSION REGULATION (EC) No 203/2006 of 6 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 7 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 6 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 91,2 204 50,2 212 139,7 624 111,0 999 98,0 0707 00 05 052 125,0 204 101,8 628 167,7 999 131,5 0709 10 00 220 63,9 999 63,9 0709 90 70 052 170,8 204 109,6 999 140,2 0805 10 20 052 50,2 204 58,2 212 43,1 220 49,8 448 47,8 624 61,3 999 51,7 0805 20 10 204 93,6 999 93,6 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 62,9 204 111,4 400 79,6 464 145,9 624 75,6 662 45,3 999 86,8 0805 50 10 052 46,3 999 46,3 0808 10 80 400 127,1 404 98,4 720 75,1 999 100,2 0808 20 50 388 92,3 400 78,0 528 111,0 720 58,1 999 84,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.